Exhibit 10.8

NATIONWIDE HEALTH PROPERTIES, INC.

DEFERRED COMPENSATION PLAN

Deferred Compensation Election and Agreement

This Deferred Compensation Election and Agreement is entered into this         
day of [            ] 2008, between Nationwide Health Properties (the
“Employer”), and [            ] (the “Participant”). The parties hereto agree as
follows:

1. The Nationwide Health Properties, Inc. Deferred Compensation Plan (the
“Plan”) is hereby incorporated into and made a part of this Election and
Agreement. All capitalized terms used and not defined herein shall have the
meanings as set forth in the Plan. If there is any inconsistency between the
terms of this Election and Agreement and the Plan, the terms of the Plan shall
control.

2. Pursuant to the Plan, the Employer and Participant agree that in
consideration of services to be performed by the Participant for the Employer,
the Participant’s Compensation shall be reduced by the amount or percentage
shown below. The reduced Compensation is to be credited to the Participant under
the Plan, to be held by the Employer and paid to the Participant (or his
beneficiary) by the Employer in accordance with this Election and Agreement and
in accordance with the terms, provisions and conditions of the Plan.

3. Subject to Section 4.3 of the Plan, it is understood that this Election and
Agreement, once made, can neither be amended nor revoked. It is further
understood that any amendment or revocation of this Election and Agreement shall
only become effective as set forth in Section 4.3 of the Plan.

4. The Participant elects that the following amount of his Compensation (other
than annual bonus) be reduced and credited as deferred Compensation under the
Plan (check and complete one):

¨ (a) $             from each paycheck during the 2009 Plan Year.

¨ (b)             % of each paycheck during the 2009 Plan Year.

5. The Participant elects that the following amount of his annual bonus be
reduced and credited as deferred Compensation under the Plan (check and complete
one):

¨ (a) $             of such bonus for the 2009 Plan Year (or, if less, the
entire amount of such bonus after deducting for all applicable tax withholding
and any other deductions).

¨ (b)             % of such bonus for the 2009 Plan Year.



--------------------------------------------------------------------------------

6. The Participant may elect an In-Service Distribution Date, which is a single
date on which the Participant will receive an amount or portion of his Account,
each as specified below. A Participant is not required to elect an In-Service
Distribution Date. If a Participant does not elect an In-Service Distribution
Date, he will be entitled to receive his benefits upon the occurrence of his
Separation from Service with the Company, subject to certain exceptions in the
case of an unforeseeable emergency or hardship as described in the Plan and as
permitted under Section 409A of the Code. A Participant cannot accelerate a
distribution otherwise scheduled for a later year into 2008.

In-Service Distribution

Date:                     

Percentage of Account or

Dollar Amount to be

distributed on In-Service

Distribution Date:                     

 

NOTE:   If less than 100% of your Account is to be distributed pursuant to this
In-Service Distribution election, the balance will be distributed upon the
occurrence of your Separation from Service with the Company, subject to certain
exceptions in the case of an unforeseeable emergency or hardship as described in
the Plan and as permitted under Section 409A of the Code.

7. All payments made under the Plan and pursuant to this Election and Agreement
shall be paid in cash in lump sum. You (or your beneficiary in the case of your
death) shall become entitled to payment of your Account upon the earlier of
(i) your In-Service Distribution Date or a subsequent modification to such date
as permitted in Section 4.3 of the Plan, as applicable, (ii) a Separation from
Service with the Company or (iii) an unforeseeable emergency or hardship as
described in Section 7.3 of the Plan, and shall be paid within thirty (30) days
following the occurrence of such event.

8. Pursuant to the terms of the Plan, you may designate Investment Options of
your choice by so electing on the form prescribed by the Plan Committee. Please
contact the Employer, Plan Committee or the applicable third party administrator
to obtain more information about such Investment Options.

9. The Participant’s beneficiary or beneficiaries are specified in the attached
Beneficiary Designation.

10. For purposes of this Election and Agreement, each amount to be paid or
benefit to be provided shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Notwithstanding any provision to the
contrary in this Election and Agreement, to the extent necessary to avoid the
imposition of taxes under Section 409A of the Code, no payment or



--------------------------------------------------------------------------------

distribution under this Election and Agreement that becomes payable by reason of
your termination of employment or service with the Company will be made to you
unless your termination of employment or service constitutes a “separation from
service” (as such term is defined in Treasury Regulations issued under
Section 409A of the Code). In addition, no such payment or distribution will be
made to you prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of your “separation from service” (as such term is
defined in Treasury Regulations issued under Section 409A of the Code) or
(ii) the date of your death, if you are deemed at the time of such separation
from service to be a “key employee” within the meaning of that term under
Section 416(i) of the Code and such delayed commencement is otherwise required
in order to avoid the imposition of taxes under Section 409A of the Code. As
soon as practicable following the earlier of (i) or (ii), but in no event later
than ten (10) days following the expiration of the six-month period (or if the
payment is being made following your death, no later than sixty (60) days
following the date of death), all payments and benefits deferred pursuant to
this section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
you in a lump sum, and any remaining payments due under this Election and
Agreement will be paid in accordance with the normal payment dates specified for
them herein. It is intended that this Election and Agreement shall comply with
the provisions of Section 409A of the Code so as not to subject you to the
payment of additional taxes and interest under Section 409A of the Code. In
furtherance of this intent, this Election and Agreement shall be interpreted,
operated, and administered in a manner consistent with these intentions.

This Election and Agreement is entered into this          day of
                    , 2008.

 

   (Participant)

 

NATIONWIDE HEALTH PROPERTIES, INC. By:     Its:    

I hereby acknowledge that I have read and understood this Election and
Agreement. I hereby consent to this Election and Agreement.

 

Date:   ______________                 (Spouse of Participant)



--------------------------------------------------------------------------------

NATIONWIDE HEALTH PROPERTIES, INC.

DEFERRED COMPENSATION PLAN

BENEFICIARY DESIGNATION

In accordance with the NATIONWIDE HEALTH PROPERTIES, INC. DEFERRED COMPENSATION
PLAN, I elect that my death benefits be paid to the following beneficiary or
beneficiaries:

 

Primary Beneficiary   a.          (Name)              (Address)             
(Relationship of Beneficiary(ies) to me) Check Applicable Box:   b.         
(Name) ¨ Primary            (Address) ¨ Contigent            (Relationship of
Beneficiary(ies) to me) Check Applicable Box:   c.          (Name) ¨ Primary    
       (Address) ¨ Contigent            (Relationship of Beneficiary(ies) to me)

I have read and I understand the above Beneficiary Designation. I hereby consent
to the above Beneficiary Designation.

 

Date _____________________                 (Spouse of Participant)